Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 includes two instances of reference character “42” pointing to both the first and second lips.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprised” (line 5) is improper language for an abstract.  Examiner suggests amending to read –made—for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the language “said front end is configured to fit into the user’s mouth” (line 2-3) is unclear in light of the disclosure as the back end is the end which is configured to fit into the user’s mouth (see claim 2, Fig. 7, and para. 0021, 0024, and 0028 of the published application) and it is not known if this language is made in error or if Applicant is intending to claim that the front end is also configured to fit into the user’s mouth along with the back end.
Regarding claim 12, the language “said front end is configured to fit into the user’s mouth” (line 33-34) is unclear in light of the disclosure as the back end is the end which is configured to fit into the user’s mouth (see claim 12 line 10, Fig. 7, and para. 0021, 0024, and 0028 of the published application) and it is not known if this language is made in error or if Applicant is intending to claim that the front end is also configured to fit into the user’s mouth along with the back end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (5,603,317) in view of Calhoun (1,520,930).
Regarding claim 1, Farmer shows a breathing filter assembly or filtering air for breathing (see Fig. 1-7 and abstract for example) which includes a breathing unit including a mouthpiece configured to be placed in a user’s mouth (see Fig. 1-3 breathing unit 10 including mouthpiece 12, see col. 3 ln. 23), the breathing unit including a nose element configured to be positioned over the nose when the mouthpiece is positioned in the user’s mouth (see Fig. 1-3, nose element 11, see also col. 3 ln. 23); and a filter being removably insertable into the breathing unit and comprised of an air permeable material and configured to pass air therethrough for breathing (see Fig. 1-3, filter defined by elements 27 and 17, see col. 3 ln. 25 and 40); the filter extending into the mouthpiece and the nosepiece and configured to filter air inhaled through the user’s nose or mouth (see Fig. 2 and col. 3 ln. 48-60 for example).  Farmer is silent as to the nosepiece including a pair of nose tubes configured to be positioned in a respective one of the user’s nostrils with the filter extending into the nose tubes; however, Calhoun teaches a similar device which includes a nosepiece in the form of nose tubes configured to be positioned in a respective one of the user’s nostrils with the filter extending into the nose tubes (see Calhoun Fig. 1 and 4, nose tubes 3 with filter 10 extending therein, see also line 59-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farmer device’s nosepiece to be nose tubes with filter element therein, as taught by Calhoun, as this would have been obvious substitution of one known element for another, i.e. replace nose covering type interface with insertable nose tube type interface.
Regarding claim 2, the modified Farmer device’s mouthpiece has a front end, a back end and an outer wall extending therebetween (see Farmer Fig. 2, front end being left end of the device with back end being right end of the device, Fig. 3 showing outer wall), each of said front end and said back end being open wherein said mouthpiece is configured to pass air therethrough when said back end is positioned in the user’s mouth, said outer wall having a top side, said mouthpiece being hollow (see Fig. 1-7 and col. 3 ln. 21-43 for example).
Regarding claim 6, the modified Farmer device’s outer wall of said mouthpiece has a first lip extending outwardly therefrom, said first lip being aligned with said front end and extending around a full perimeter of said front end (see Farmer Fig. 4 for example, lip defined by element 21 or being the left most end/thickness of the mouthpiece).
Regarding claim 7, the modified Farmer device’s outer wall of said mouthpiece has a second lip extending outwardly therefrom, said second lip being aligned with said back end and extending around a full perimeter of said back end (see Farmer Fig. 4 the right most end/thickness of the mouthpiece).
Regarding claim 8, the modified Farmer device’s front end is oblately arcuate about an axis extending through said front end and said back end wherein said front end is configured to fit into the user’s mouth (see Fig. 1-3 of Farmer for example showing oblately arcuate shape).
Regarding claim 9, the modified Farmer device’s back end has an upper edge, a lower edge and a pair of outer edges extending therebetween such that said back end has a rectangular shape (see Farmer Fig. 2-3 for example showing back end with upper and lower edges and outer extends therebetween, rectangular shape as shown).  Modified Farmer is silent as to the each of said upper edge and said lower edge being concavely arcuate with respect to each other, each of said outer edges being convexly arcuate with respect to each other; however, one of ordinary skill in the art would have found this particular shape/configuration to be an obvious matter of design choice and one would expect the modified Farmer device to perform equally as well with such a shape/configuration.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer and Calhoun as applied to claim 2 above, and further in view of Mortensen (2,439,855).
Regarding claim 3, the modified Farmer device is silent as to the top side having a pair of openings extending into the interior space of the mouthpiece and each being aligned with an axis being oriented parallel to said front end of said mouthpiece, each of said openings being positioned closer to said front end than said back end (modified Farmer having nose tubes located closer to front end than back end per Fig. 3 modified in view of Calhoun); however, Mortensen teaches a similar device which includes this feature (see Mortensen Fig. 1-2 showing nose tubes 17 aligned with openings 14 leading to interior space of mouthpiece).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Farmer device to explicitly include the openings connecting the nose tubes with the interior space of the mouthpiece, as taught by Mortensen, in order to provide fluid connection between oral and nasal inhalation passages.
Regarding claim 4, the modified Farmer device is such that each of the nose tubes is coupled to and extends upwardly from the top side of the mouthpiece and each being aligned with a respective one of said openings in said top side such that each of said nose tubes is in fluid communication with said interior of said mouthpiece, each of said nose tubes having a distal end with respect to said top side and an outer surface (see Mortensen Fig. 2, Farmer Fig. 2).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, Calhoun, and Mortensen as applied to claim 4 above, and further in view of Jones (2019/0374797).
Regarding claim 5, the modified Farmer device’s outer surface of the nose tubes include stem and head portions (see Calhoun Fig. 2-4, Mortensen Fig. 2, head portions being distal ends with stem portions being intermediate/middle portions), but is silent as to the head portion having a diameter greater than a diameter of the stem portions such that a seal is formed with the respective nostril when the nose tubes are inserted into the nostrils to thereby enhance the user’s ability to breathe through their nose via the breathing unit; however, Jones teaches a similar device including nose tubes having head portions with greater diameter than stem portions to form a seal to enhance breathing (see Jones Fig. 1-2 showing nose tubes with head portion having greater diameter than stem portions, see also para. 0019 and 0032 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Farmer device’s nose tubes to have the head and stem portion shape/dimensions, as taught by Jones, in order to provide a proper seal with the nostrils (see Jones para. 0019 and 0032).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in independent claim 12 or independent claim 1 and also including that the filter has a rear end and a perimeter wall extending away therefrom, said perimeter wall having a distal edge with respect to said rear end defining an opening into said filter, said perimeter wall having an outer surface, said outer surface having a pair of plugs each extending upwardly therefrom as set forth in dependent claim 10.
The closets prior art references of record are the above and below mentioned references; however, these references do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in claim 12 and claim 10 (including the limitations of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sutherland (2019/0247682), Afentoulopoulos (2006/0225738), Lamoncha (2022/0016376), Evensson (2006/0137689), Folkvord et al. (2015/0258355) are all directed towards breathing filter assemblies similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785